UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN ALEXANDER COPELAND, a/k/a Bert,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:13-cr-00091-RGD-DEM-1; 2:14-cv-00539-RGD)


Submitted:   March 4, 2016                 Decided:   March 17, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ivan Alexander Copeland, Appellant Pro Se.   Benjamin L. Hatch,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ivan    Alexander    Copeland     seeks     to     appeal   the    district

court’s    order   denying     his   motion   for      reconsideration     of   the

district     court’s   order    denying     his   28    U.S.C.    § 2255   (2012)

motion.      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 30, 2015.        The notice of appeal was filed on October 19,

2015. 1   Because Copeland failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we




      1For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
dismiss the appeal. 2       We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     2 Alternatively, to the extent that Copeland intended to
appeal his criminal judgment entered on December 3, 2013 rather
than the district court’s March 30, 2015 order, we dismiss the
appeal as inordinately late. See United States v. Mitchell, 518
F.3d 740, 744, 750 (10th Cir. 2008) (court may enforce criminal
appeal period sua sponte when delay has been inordinate).



                                        3